DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on August 19, 2019 is being considered by the examiner.
3.	Claims 1-20 are pending.
4.	Figures 4 and 8A illustrate the claimed invention.

    PNG
    media_image1.png
    549
    439
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    790
    media_image2.png
    Greyscale

Response to Arguments
5.	Applicant's arguments filed 21 July 2022 have been fully considered but they are not persuasive. 
Applicant argues “The “break” in the connection discussed in Rayes column 3 is 
between Rayes network device 108 and Rayes router 104 as detected at Rays step 202.  Rayes :1-3.  A break in the connection does not mean that Ray network 108 is unresponsive.”
Examiner disagrees with Applicant argument.  As recites in this Office Action, first
 network device 108 is unreachable or unresponsive to routing device 104 during and after the broadcasting.).  The Examiner asserts Rayes disclose and render obvious all features in the independent claims.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rayes et al. (US 7,151,884 B1).
	Regarding claims 1, 8, 9, 11 and 16, Rayes et al. disclose a computer-implemented method, comprising:
	receiving, by a first network device (108), a first error associated with the first network device (network device 108 determines that a connection between network device 108 and routing device 104 is broken...network device 108 can detect the break in the connection if a stay-alive signal is not received in a specified time interval.”), col. 3, lines 1-10.;
	generating, by the first network device (108), one or more first frames including first data indicative of the first error (a reconnection request is the first data indicative of error in communication link between the network device 108 and the routing device 104);
	broadcasting, by the first network device, the one or more first frames to one or more neighboring network devices (At step 204, a connection request is broadcast..., network device 108 broadcasts the connection request to the neighboring network devices.  A neighboring network device can be any of the network devices that are within wireless reach of network device 108.” Col. 3, lines 5-20)
	determining, after the broadcasting, that the first network device is unresponsive (“network device 108 receives a response from one of the neighboring network devices.  In an embodiment of the invention, the neighboring network device can be network device 112...if network device 112 is also disconnected from routing device 104, the response to the request can be received from another neighboring network device 112.”) col. 5, lines 20-30.  (“In such cases, as a result of the break down, network device 108 can be unreachable.” Col. 2, lines 60-67.  (in other words, first network device 108 is unreachable or unresponsive to routing device 104 during and after the broadcasting.)
	presenting the first data 
	Rayes et al. further teach (“For example, network device 112 can wirelessly communicate connection request to network device 114.” Col. 3, lines 25-30) (“network device 108 executes the received temporary routing configuration instructions so as to re-establish connection with the network.  Further, network device 112 also executes temporary routing configuration instruction if network device receives temporary routing configuration from network device 114.” Col. 3, lines 55-67).
	Rayes et al. different from the claims in that Rayes fails to teach network device 112 presents the connection request based on a request.
	It would have been obvious to those having ordinary skills in the art to configure network device 114 to request the error data of network device 108 so to proper executes temporary routing configuration instructions for the network device 108.

    PNG
    media_image3.png
    716
    644
    media_image3.png
    Greyscale

	Regarding claims 8, 9, although Rayes et al. do not teach wherein the first frame is broadcast by a process given a highest process priority in the first network device, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to prioritize the broadcast connection request highest priority so that higher priority given to connection request over other communication data.

	Regarding claim 10, Rayes et al. teach receiving, by the first network device from the second network device, one or more second frames including second data indicative of a second error associated with the second network device; and 
	presenting the second data in response to a request to the first network device. 
	Figure 1 shows neighbor devices 110, 112 also disconnected from routing device 104.  It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention the second network device to notify the first network device of the disconnected from routing device 104.

    PNG
    media_image4.png
    709
    658
    media_image4.png
    Greyscale

Allowable Subject Matter
8.	Claims 2-6, 7, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art made of record fails to teach or fairly suggest in combination the feature describes in para. [0134], “the network may utilize early fusion for representing the feature vectors.  For example, individual feature vectors for multiple domains (e.g., the crash/error data domain, silicon aging data domain, silicon failure metric domain, etc.) can be extracted for a data point, and the individual feature vectors can be combined into a single or monolithic feature vector representing the data points across the multiple feature domains.)
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412